DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/25/21.  These drawings are acceptable.
Claim Objections
Claims 2-5 and 8-10 are objected to because of the following informalities:  
Claim 2 is suggested to be amended to “the spacing portions …and the side portions are distanced from the side corners” for clarification and consistency of language based on the issues in claim 1, as outlined below.
Claim 3 is suggested to be amended to “extending toward the side corners” for clarification and consistency of language based on the issues in claim 1, as outlined below.
Claim 4 recites the limitation "the non-coated area tab is welded to the electrode terminal via the expansion portion".  However, one of ordinary skill in the art would appreciate that the non-coated area tab would be electrically welded to the electrode terminal for the device to function and serve its purpose as a tab electrode, and therefore, it cannot be welded to the electrode terminal “via” the expansion portion. It is suggested to amend the limitation to “the non-coated area tab is welded to the electrode terminal by surrounding the expansion portion” for clarification.
Claim 4 is suggested to be amended to “the spacing portions are…the side corners” for clarification and consistency of language based on the issues in claim 1, as outlined below.
Claim 5 is suggested to be amended to “one of the spacing portions” for clarification and consistency of language based on the issues in claim 1, as outlined below.

Claim 9 is suggested to be amended to “the spacing portions are each distanced from the respective side corners in a way such that in a cross-sectional view perpendicular to the length of the cap plate, each of the respective side corners act as a vertex of a respective triangular shape, and the cap plate, the case, and the spacing portions define sides of each of the respective triangular shape” for clarification and consistency of language based on the issues in claim 1, as outlined below.
Claim 10 is suggested to be amended to “the spacing portions are each distanced from the respective side corners in a way such that in a cross-sectional view perpendicular to the length of the cap plate, the spacing portions each form a respective quadrangular shape with the cap plate and the case, wherein each of the respective side corners act as a vertex of the respective quadrangular shape” for clarification and consistency of language based on the issues in claim 1, as outlined below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a spacing portion that is distanced from a side corner of a welding line that welds the first and second ends of the cap plate and the case" in the second to the last clause.  It is unclear how a welding line comprises a side corner as claimed because a line is two dimensional and straight and does not comprise a corner that has at least two sides and can be three dimensional. Additionally, there would be two “welding lines” as defined in the claim because there are first and second ends of the cap plate mentioned, such that it is unclear how a welding line “welds the first and second ends of the cap plate and the case” as recited. Further, there would also be two spacing portions as the claim mentions two ends of the cap plate. It appears the limitation is describing corners that are formed by the first and second ends of the cap plate and the case where they are welded together, which also defines welding lines as described in the claim. Therefore, it is suggested to amend the limitation to “spacing portions that are distanced from respective side corners formed by the first and second ends of the cap plate and the case where the first and second ends of the cap plate and the case are welded to each other” for clarification. Appropriate correction is required for the claim and its dependent claims, as set forth in the Claim Objections section.
Claim 2 recites the limitation "a side portion bent from the upper portion at the first and second ends of the cap plate" in line 5.  It is unclear how a singular side portion is bent from the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2012/0003506).
Regarding claim 1, Shin discloses a rechargeable battery (2000; see Figure 15) comprising: 
an electrode assembly (2100 or 400 as example for details) with a non-coated area tab  (412b) that protrudes to one side of a coated area (412a) (see Figures 11A and 11B); 

a cap plate (2400) coupled and welded to the opening (the cap plate seals the can; [0170]), the cap plate having a length and a width with a first end and a second end at opposite ends of the width (see cap plate 2400 in Figure 15); 
an electrode terminal (2410) in the cap plate and electrically connected to the non-coated area tab (via 2120 and 2110; [0172]); and 
an insulation sheet (2300) for insulating the electrode assembly extending along the length of the cap plate between the cap plate and the electrode assembly (see Figure 15), and comprising a first bend extending along and adjacent to the first end of the cap plate (see A in annotated Figure 15 below) and a second bend extending along and adjacent to the second end of the cap plate (see B in annotated Figure 15 below), 
wherein the insulation sheet comprises a spacing portion (sections labeled C in annotated Figure 15 below) that is distanced from a side corner of a welding line that welds the first and second ends of the cap plate and the case (the welding line is above the portions as insulating plate 2300 is between the electrode assembly 2100 and cap plate 2400; [0168]), and wherein the spacing portion is on the first bend and the second bend (as set forth above and see annotated Figure 15 below).

    PNG
    media_image1.png
    156
    279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    279
    media_image2.png
    Greyscale

Regarding claim 2, Shin discloses all the claim limitations as set forth above, and further discloses the insulation sheet comprises: 
an upper portion between the cap plate and the electrode assembly (flat and wide portion as seen in Figure 15); and 
a side portion bent from the upper portion at the first and second ends of the cap plate between a side surface of the electrode assembly and the case (as set forth above in annotated Figure 15), and the spacing portion connecting the upper portion and the side portion and distanced from the side corner of the welding line (as set forth above).
Regarding claim 8, Shin discloses all the claim limitations as set forth above, and further discloses the spacing portion is distanced from the side corner of the welding line by as much as a curvature radius that has the side corner of the welding line as a center (as set forth above).
Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muffoletto et al. (US 6,004,692).
Regarding claim 1, Muffoletto discloses a rechargeable battery (10; see Figure 2) comprising: 
an electrode assembly (35) with a non-coated area tab (44) that protrudes to one side of a coated area (active material on plates 36) (see Figures 2 and 4); 

a cap plate (14) coupled and welded to the opening (C6/L52-59), the cap plate having a length and a width with a first end and a second end at opposite ends of the width (see lid 14 in Figure 2); 
an electrode terminal (26) in the cap plate and electrically connected to the non-coated area tab (via connector member 130); and 
an insulation sheet (100) for insulating the electrode assembly extending along the length of the cap plate between the cap plate and the electrode assembly (see Figures 2, 15, and 16), and comprising a first bend extending along and adjacent to the first end of the cap plate (end wall 114; see Figure 13) and a second bend extending along and adjacent to the second end of the cap plate (end wall 116; see Figure 13), 
wherein the insulation sheet comprises a spacing portion (where sections 110 and 120 are located; see Figures 12 and 13) that is distanced from a side corner of a welding line that welds the first and second ends of the cap plate and the case (see Figure 16), and wherein the spacing portion is on the first bend and the second bend (as set forth above and see Figure 16).
Regarding claim 2, Muffoletto discloses all the claim limitations as set forth above, and further discloses the insulation sheet comprises: 
an upper portion between the cap plate and the electrode assembly (section 102 as seen in Figures 12 and 16); and 
a side portion bent from the upper portion at the first and second ends of the cap plate between a side surface of the electrode assembly and the case (sections 110 and 120), and the 
Regarding claim 3, Muffoletto discloses all the claim limitations as set forth above, and further discloses a top insulator (60) between the electrode assembly and the insulation sheet and between the electrode assembly and the electrode terminal (see Figures 7, 11, and 16),
wherein the top insulator comprises:
a plate portion on the electrode assembly (see Figure 11), and 
an expansion portion (where 62 opening is located in the insulating cover 60) extending toward the welding line (see Figures 10 and 16).
Regarding claim 4, Muffoletto discloses all the claim limitations as set forth above, and further discloses the non-coated area tab is welded to the electrode terminal via the expansion portion (see Figure 10 where the tabs 44 go around the expansion portions 62), and the spacing portion is distanced toward the expansion portion from a side corner of the welding line (see Figure 16).
Regarding claim 5, Muffoletto discloses all the claim limitations as set forth above, and further discloses the spacing portion is supported by the non-coated area tab that surrounds the expansion portion (see Figures 15 and 16).
Regarding claim 10, Muffoletto discloses all the claim limitations as set forth above, and further discloses the spacing portion is distanced from the side corner of the welding line and, in a cross-sectional view perpendicular to the length of the cap plate, defines two sides of a quadrangle having the welding line as one vertex of the quadrangle, wherein the cap plate and the case define the remaining two sides of the quadrangle (see Figure 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muffoletto et al. (US 6,004,692), as applied to claim 2 above.
Regarding claim 8, Muffoletto discloses all the claim limitations as set forth above, and further discloses the spacing portion is distanced from the side corner of the welding line in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the spacing portion of Muffoletto to be distanced from the side corner of the welding line by a curvature radius that has the side corner of the welding line as a center, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Muffoletto discloses all the claim limitations as set forth above, and further discloses the spacing portion is distanced from the side corner of the welding line in the shape of a quadrangle (see Figure 16), but the reference does not expressly disclose the spacing portion defines one side of a triangle having the welding line as one vertex of the triangle, wherein the cap plate and the case define the remaining two sides of the triangle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the spacing portion of Muffoletto to define one side of a triangle having the welding line as one vertex of the triangle, wherein the cap plate and the case define the remaining two sides of the triangle, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, or claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang (US 2009/0111013) also teaches an insulation sheet structure within a rechargeable battery comprising bends.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721